Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-670
                        Lower Tribunal No. 20-5461
                           ________________


                            Noemi G. Delgado,
                               Appellant,

                                     vs.

                            Craig K. Stephens,
                                 Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Spencer Multack, Judge.


     Noemi G. Delgado, in proper person.

     Law Offices of Paul D. Petruzzi, P.A., and Beatriz D. Vazquez; Gregory
Vincent Alcaro, P.A., and Gregory Vincent Alcaro, for appellee.


Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.